 


109 HR 3798 IH: Military Family Assistance Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3798 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Ms. Granger introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to provide the Secretary of Defense with the authority to make temporary, emergency adjustments in the monthly rates of the basic allowance for housing and the cost-of-living allowance for members of the uniformed services in response to sudden increases in energy and gasoline prices. 
 
 
1.Short titleThis Act may be cited as the Military Family Assistance Act of 2005.  
2.Emergency adjustment in basic allowance for housing in response to increased energy costsSection 403(b)(4) of title 37, United States Code, is amended— 
(1)by striking An adjustment and inserting (A) Except as provided in subparagraph (B), an adjustment; and 
(2)by adding at the end the following new subparagraph: 
 
(B)The Secretary may make an emergency adjustment in the rates of the basic allowance for housing for a particular military housing area in response to a sudden increase in energy costs in the area as a result of higher charges for utilities or other causes. An adjustment in the rates of the basic allowance for housing under the authority of this subparagraph may take effect in advance of the effective date specified in subparagraph (A), and, notwithstanding paragraph (6), shall remain in effect for a period determined by the Secretary, but not to exceed six months. The Secretary shall provide written notice to Congress of any rate adjustment made under this subparagraph and the reasons for the adjustment.. 
3.Emergency adjustment in cost-of-living allowance in response to increased gasoline costsSection 403b(d) of title 37, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) and subparagraphs (A) and (B) of such paragraph (2) as subparagraphs (A) and (B) and clauses (i) and (ii), respectively; 
(2)by inserting (1) before The cost-of-living; and 
(3)by adding at the end the following new paragraph: 
 
(2)The Secretary may make an emergency adjustment in the amount of the cost-of-living allowance otherwise in effect under paragraph (1), and establish temporary high cost areas for purposes of this section during a fiscal year, in response to a sudden increase in gasoline prices in an area. An adjustment in the amount of a cost-of-living allowance or the establishment of a temporary high cost area under the authority of this subparagraph shall take effect on such date as determined by the Secretary to be appropriate and shall remain in effect for a period determined by the Secretary, but not to exceed six months. The Secretary shall provide written notice to Congress of any cost-of-living allowance adjustment made or temporary high cost area established under this paragraph and the reasons therefor.. 
 
